Citation Nr: 0631667	
Decision Date: 10/11/06    Archive Date: 10/16/06

DOCKET NO.  00-10 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to VA compensation under 38 U.S.C.A. § 1151 
(West 2002) for a cervical spine disorder (residuals, 
herniated nucleus pulposis, C6-7, postoperative).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from August 1972 to August 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
N. Little Rock, Arkansas.


FINDING OF FACT

No cervical spine disability was caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part or by an event not 
reasonably foreseeable.


CONCLUSION OF LAW

The criteria for VA compensation under 38 U.S.C.A. § 1151 
for a cervical spine disorder (residuals, herniated nucleus 
pulposis, C6-7, postoperative) are not met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue under consideration is VA compensation under 
38 U.S.C.A. § 1151 (West 2002) for a cervical spine disorder 
(residuals, herniated nucleus pulposis, C6-7, 
postoperative).  The veteran's main assertion is that delay 
in VA diagnosis and/or treatment of his cervical spine 
disability caused additional disability.  His other 
assertion, through his wife in August 2003, is that the VA 
physician who performed his July 1998 cervical spine surgery 
performed it negligently and that this led to additional 
disability.

New 38 U.S.C.A. § 1151 (West 2002) and 38 C.F.R. § 3.361 
(2006) apply, as the veteran's claim was filed in August 
1998.  VAOPGCPREC 40-97 (Dec. 31, 1997); 63 Fed. Reg. 31263 
(1998) (indicate that for claims on or after October 1, 
1997, new 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.361 apply).

Information shows that the veteran received VA treatment for 
pain complaints in 1997 and 1998.  There was an impression 
of left elbow epicondylitis in September 1997.  In February 
1998, the veteran was given Keflex for left olecranon 
bursitis.  In April 1998, he stated that he had missed his 
last 3 orthopedic appointments and had no relief of pain 
from the Keflex.  He veteran had 85 percent range of motion 
in his neck and some numbness in some areas of his left 
upper extremity.  Cervical spine X-rays were normal but an 
MRI was considered.  Two days later, lateral epicondylitis 
was assessed.  An electromyogram and nerve conduction 
velocity studies were prescribed.  An MRI was to be 
performed if needed after the electromyogram and nerve 
conduction velocities.  

In May 1998, lateral epicondylitis was again assessed.  
Possible radicular symptoms from the neck were also 
assessed.  The plan was to start Trazodone, encourage 
exercise, and wait for the MRI in June 1998 and then have 
the veteran seen in rheumatology again later in June 1998.  
The MRI in June 1998 suggested left lateral herniated 
nucleus pulposis at C6-7 with left neural encroachment.  

In July 1998, rheumatology assessed left upper extremity 
pain due to C6-7 herniated nucleus pulposis.  Later in July 
1998, VA again diagnosed a herniated nucleus pulposis C6-7 
and performed a posterior hemilaminectomy, microdiskectomy, 
and foraminotomy of C6-7.  

If there is to be any compensation, the veteran must have 
additional disability caused by VA hospital care, medical or 
surgical treatment, or examination and proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault in furnishing the 
care, treatment, or examination, or by an event which was 
not reasonably foreseeable.  38 U.S.C.A. § 1151, 
38 C.F.R. § 3.361.  

An April 1999 VA medical opinion is to the effect that there 
was no negligence in treating conservatively until the July 
1998 surgery, even though in retrospect the veteran probably 
would have had a better result if surgery had been performed 
earlier.  That doctor affirmed his opinion in June 1999.  In 
August 2002, another VA doctor also opined that there was no 
negligent or similarly faulty treatment, and he confirmed 
that opinion in August 2003.  Thus, all competent evidence 
is to the effect that the VA treatment as rendered was not 
negligent or similarly faulty.  Thus, the Board concludes 
that there was not negligent or otherwise faulty VA 
treatment.

The question of whether there was an event not reasonably 
foreseeable which caused additional disability was partially 
addressed in the August 2002 VA examination report.  That 
report states that it was likely that current residuals of 
the veteran's cervical spine disorder were proximately due 
to events not reasonably foreseeable, but does not give a 
reason for that opinion.  Moreover, that report must be 
taken together with that examiner's August 2003 report, 
because when that examiner was asked for more information in 
August 2003, he indicated that none of the veteran's current 
spine pathology could be attributed in any way to the 
treatment the veteran received from VA.  He reiterated that 
opinion in March 2006.  Thus, his August 2002 report cannot 
be taken as meeting the statutory requirement that 
additional disability be caused by VA hospital care, medical 
or surgical treatment, and that the proximate cause of the 
additional disability was an event not reasonably 
foreseeable.  As the VA examiner has specifically stated his 
opinion that the veteran's spine disability cannot be 
attributed in any way to his VA treatment, his opinion 
cannot be the basis for compensation under 38 U.S.C.A. 
§ 1151.  

The veteran and his wife have, in essence, opined that 
negligent VA treatment caused the veteran to have additional 
disability.  However, lay opinions on matters such as 
medical diagnosis, standard of care, and causation, are not 
competent.  Medical evidence is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains 
to the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2006); See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

VA has satisfied its duty to notify.  The RO provided the 
requisite notification in letters dated in June 2003, March 
2005 (corrected in August 2005), and March 2006.  It also 
provided the veteran with the provisions of 
38 C.F.R. § 3.159, regarding the corresponding duties, in 
the July 2004 and May 2006 supplemental statements of the 
case.  The Board acknowledges that these notices were sent 
to the veteran after the June 1999 decision that is the 
basis for this appeal.  In this case, however, the 
unfavorable RO decision that is the basis of this appeal was 
already decided - and appealed -- by the time the current 
section 5103(a) notice requirement was enacted in November 
2000.  The Court acknowledged in Pelegrini v. Principi, 18 
Vet. App. 112, at 120 (2004), that where, as here, the 
section 5103(a) notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing 
such notice.  Rather, the appellant has the right to 
content-complying notice and proper subsequent VA process, 
which he has received in this case.  Notice was provided 
before the last supplemental statement of the case.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of the claim and to 
respond to VA notices.  There is no alleged or actual 
prejudice regarding the timing of the notification.  

The veteran was notified of effective dates for increased 
ratings and degrees of disability in May 2006.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  This was after the 
initial adjudication but before the transfer of the case to 
the Board.  Any deficiencies in VA's duties to notify the 
claimant concerning effective date or degree of disability 
for the compensation claim are harmless, as compensation has 
been denied.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  


VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained pertinent VA medical 
records and VA medical opinion and examination reports.  VA 
has satisfied its assistance duties.

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, 
and deciding the appeal at this time is not prejudicial to 
the claimant.


ORDER

VA compensation under 38 U.S.C.A. § 1151 for a cervical 
spine disorder (residuals, herniated nucleus pulposis, C6-7, 
postoperative) is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


